Order entered February 10, 2022




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-21-00971-CV

                  IN THE INTEREST OF S.M.U., A CHILD

              On Appeal from the 470th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 470-54214-2020

                                   ORDER
               Before Justices Molberg, Pedersen, III, and Garcia

      Before the Court is Appellant’s February 8, 2022 motion for emergency stay

and temporary orders.

      We request that the Appellee file a response, if any, to Appellant’s motion

for emergency stay and temporary orders by February 17, 2022.



                                          /s/ Bill Pedersen, III
                                          BILL PEDERSEN, III
                                          JUSTICE